Citation Nr: 0922896	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  96-27 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for depressive disorder, for the period between May 1, 1994 
and July 30, 2001.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who had over 20 years of active 
service, including from June 1977 to April 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on March 31, 
2009, which vacated a November 2007 Board decision and 
remanded the case for additional development.  The Court 
previously vacated and remanded the case for additional 
development in July 2003 and February 2007.  The appeal 
initially arose from an October 1994 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a March 2009 order the Court, by incorporating the 
findings of the joint motion for remand, found the Board had 
erred by improperly focusing on whether the Veteran had been 
properly medicated or compliant with her medication without 
discussion of the evidence in relation to the applicable 
rating criteria.  The Board also notes that evidence added to 
the claims file subsequent to the November 2007 Board 
decision addresses the Veteran's ownership in business 
entities apparently operating during the applicable period on 
appeal.  The evidence indicating the Veteran had significant 
income from self employment is apparently inconsistent with 
the statements of the Veteran and her attorney that she quit 
a job and dropped out of college during this period due to 
symptoms associated with her depressive disorder.  As the 
Veteran has not waived agency of original jurisdiction of the 
evidence added to the record, the Board finds additional 
development is required.  See 38 C.F.R. § 20.1304 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Records show the Veteran was provided VCAA notice by 
correspondence dated in March 2004, March 2005, and March 
2006.  

The Board also notes that subsequent to the Board decision as 
to this matter in November 2007 the Court held that for an 
increased-compensation claim the VCAA requires VA to notify 
the claimant that to substantiate a claim, the medical or lay 
evidence must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Therefore, an 
additional VCAA notice is also required.  

A review of the record indicates that the Veteran may have 
applied for Social Security Administration (SSA) disability 
benefits (SSD).  This should be verified by the RO.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided a 
VCAA notice specifically addressing 
what information and evidence not of 
record is needed to substantiate her 
increased rating claim in accordance 
with the decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  This 
includes notification (1) that to 
substantiate his increased rating claim 
she must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of 
the disability and the effect that 
worsening has on her employment and 
daily life, (2) generally, of the 
diagnostic code criteria necessary for 
entitlement to a higher disability 
rating that would not be satisfied by 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
her employment and daily life, (3) that 
if an increase in disability is found, 
a disability rating will be determined 
by applying relevant diagnostic codes, 
which typically provide for a range in 
severity of a particular disability 
from 0% to as much as 100% (depending 
on the disability involved), based on 
the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life, and 
(4) of examples of the types of medical 
and lay evidence that she may submit 
(or ask VA to obtain) that are relevant 
to establishing entitlement to 
increased compensation (such as 
competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or 
exceptional circumstances relating to 
the disability), or basis for an 
earlier effective date.  The notice 
requirements as to all elements of the 
claim should be provided.  

2.  The Veteran should be requested to 
provide additional information 
concerning all employment and business 
interests during the period from May 
1994 to July 2001.  

3.  The RO should contact the Veteran and 
inquire whether she has ever applied for 
SSD.  If the response is affirmative, the 
RO should obtain from SSA the records 
pertinent to the appellant's claim for 
SSD benefits as well as the medical 
records relied upon concerning that 
claim.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and her representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow her the 
opportunity to obtain and submit those 
records for VA review. 

4.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought remains denied, the 
Veteran and her attorney should be 
furnished a supplemental statement of 
the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



